Citation Nr: 9904190	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-06 501	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an original evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). In that decision, service connection 
was granted for PTSD. A 30 percent evaluation was assigned 
effective April 2, 1997.


REMAND 

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  The Board acknowledges the 
veteran's contention; however, it must first decide whether 
the veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  See 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  As the veteran in 
this case has claimed that his PTSD has worsened, his claim 
is deemed well grounded.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran claims that his PTSD renders him unemployable.  
According to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
pursuant to which the veteran's 30 percent evaluation is 
assigned, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher evaluation of 50 percent evaluation is 
warranted when PTSD symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Where entitlement to compensation has been established and an 
increase in the disability evaluation is at issue, the 
present level of disability is of primary concern.  However, 
documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

On VA examination in April 1997, the veteran was tremulous in 
a coarse manner and quite depressed and emotional.  He had no 
psychotic thought, mood or perceptual disorder, intact 
sensorium and memory, fair judgment and insight, and average 
intelligence.  The VA examiner attributed these findings to 
major depression, but indicated that at least some of the 
symptoms were due to PTSD.  He assigned the veteran a Global 
Assessment of Functioning (GAF) score of 45 based on the 
veteran's obsession with Vietnam, and his inability to make 
friends or to keep a job for a reasonable length of time 
without creating a conflict with his employer. 

The veteran was hospitalized at a VA Medical Center in April 
and May of 1997, after he had a surge of homicidal ideation 
regarding his ex-boss at Value City.  On admission, medical 
personnel prescribed him medication to reduce the intensity 
of his irritability.  During his stay, the veteran reported 
anger, rage and depression, underwent individual therapy, and 
participated minimally in group therapy.  On evaluation by a 
hospital social worker, he indicated that he had had fourteen 
jobs since his separation from service, had been married to 
his third wife for eleven years, and had not seen his grown 
daughters for eleven or twelve years.  In addition he 
indicated that he had violent temper outbursts, a pronounced 
startle response, difficulty sleeping, memory loss, and a 
lack of desire to have friends.  The social worker noted only 
that the veteran was very tense and depressed.   

The veteran continued to participate in outpatient therapy 
following his discharge from the hospital.  In June and July 
1997, the veteran was noted to be depressed, emotional, 
empathetic, sensitive, overwhelmed and tearful, angry, 
agitated and labile.  In July 1997, his depression 
necessitated hospitalization.  On admission, he had an 
anxious affect and a depressed mood.   

During outpatient therapy in August 1997, the veteran was 
frustrated and reported having some trouble sleeping.  The 
next month, he was sad and tearful and had short-term memory 
loss.  From October to November 1997, the veteran was jovial 
and congenial.  He spoke often of his relationship with his 
wife, and occasionally became tearful when her terminal 
illness was raised in discussion.  He indicated that they 
were planning to visit their children in January, and that he 
was planning to follow up on a job lead.  In June 1998, the 
veteran informed the RO that he had been working since May.  

The Board believes that the aforementioned evidence warrants 
a remand to the RO for the following action:

1.  The RO should obtain copies of all VA 
records regarding psychiatric treatment 
received by the veteran since June 1997.  The 
RO should also obtain the names and addresses 
of any other medical care providers who 
treated the veteran for PTSD.  After securing 
the necessary release, the RO should obtain 
these records.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's PTSD results in social and 
occupational impairment. The relationship 
between PTSD and any other psychiatric 
condition diagnosed should be addressed.

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made. 

3.  The regional office should then review and 
adjudicate the issue of an increased rating 
for the veteran's psychiatric disability.  If 
the denial is continued, the veteran and his 
representative should be sent a supplemental 
statement of the case and be afforded the 
appropriate time in which to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



- 5 -


